Citation Nr: 0104374	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-22 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck as secondary to a grenade explosion.

2.  Entitlement to service connection for arthritis of the 
back as secondary to a grenade explosion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from October 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran was scheduled to appear before a traveling Member 
of the Board in January 2001.  He failed without reason to 
report for the hearing.  The Board will therefore proceed 
with this case as if the veteran's request for a hearing had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2000).

The Board notes that the original appeal included the issue 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  During the pendency of the appeal, 
the RO, in June 2000, granted service connection for PTSD, 
and assigned a 50 percent disability rating.  In a written 
statement, received in June 2000, the veteran indicated that 
he was satisfied with the 50 percent rating for PTSD.  In 
accordance with 38 C.F.R. § 20.204, the veteran may withdraw 
an issue on appeal at anytime.  As the veteran indicated that 
he was satisfied with the grant of service connection and the 
original disability rating assigned for the service-connected 
PTSD, and that he did not wish to pursue that appeal, the 
Board's appellate consideration will be limited to the issues 
listed on the cover page of this decision.


REMAND

In a February 1999 rating decision, the RO denied the 
veteran's claim(s) for entitlement to service connection for 
chest, back, neck and head condition(s), to include 
arthritis, secondary to grenade explosion.  The RO found that 
the claims were not-well grounded.  The veteran was notified 
of the decision in February 1999, and in March 1999 he 
submitted a notice of disagreement.  The veteran essentially 
claims that he was wounded by a grenade that was only three 
feet in front of him when it exploded.  The veteran contends 
that he injured his neck as a result of a concussion he 
sustained from the grenade explosion, and that the concussion 
also affected his chest, back and head.  He also maintains 
that he currently suffers from post-traumatic arthritis as a 
result of his military service.  

In March 1999, the RO contacted the veteran and clarified 
that the issues in his notice of disagreement were 
entitlement to service connection for post-traumatic 
arthritis of the back and neck.  The veteran again indicated 
that he was thrown in an explosion and he landed on his back.  
He stated that he injured his back and neck at the same time 
that he received other wounds.  Accordingly, when the RO 
issued a statement of the case in March 1999, it referenced 
only entitlement to service connection for the back and neck.  
The veteran perfected his appeal to the Board in November 
1999. 

The record shows that the veteran served in Vietnam and 
engaged in combat with the enemy.  He is the recipient of a 
Purple Heart Medal.  Service connection is in effect for 
residuals multiple shrapnel wounds received in combat, as 
well as for PTSD.  In May 2000, a comrade in arms submitted a 
lengthy lay statement regarding the combat incident in 
service that the veteran previously claimed entitlement to 
service connection for PTSD, and currently claims residual 
neck and back injuries.  

In claims for service connection, due consideration must be 
given to the nature, types, and circumstances of the 
veteran's military service.  See 38 U.S.C.A. § 1154 (West 
1991).  Here, the veteran asserts that his conditions were 
incurred during combat.  In that regard, satisfactory lay or 
other evidence of an injury or disease incurred in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of incurrence or aggravation.  Id. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether the veteran currently has neck 
and back symptoms in the form of post-
traumatic arthritis, or otherwise.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  In accordance with the 
above, the examiner is asked to make a 
diagnosis as to the alleged residual 
injuries of the neck and back, and to 
opine, if possible, on the etiology and 
course of any disease found.  If the 
examiner is unable to determine the 
possible etiology of any neck and back 
conditions found, or describe the course 
of any disease found, the examiner should 
so state in the VA examination report.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



